Exhibit 4.1 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as ofFebruary12,2009 between Confederate Motors, Inc., a Delaware corporation (f/k/a French Peak Resources Inc., the “Company”), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a “Purchaser” and collectively the “Purchasers”). RECITALS: WHEREAS, the Company and Confederate Motor Company, Inc., a Louisiana corporation. (“Confederate”) anticipate the entry into an Agreement and Plan of Merger and Reorganization, pursuant to which Confederate Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of the Company, will merge with and into Confederate, with Confederate remaining as the surviving entity and a wholly-owned subsidiary of the Company (the “Merger,” the date such Merger becomes effective hereinafter referred to as the “Effective Date”); WHEREAS, as a condition to the consummation of the Merger, and to provide the capital required by Confederate to execute its business strategy as more particularly set forth in the accompanying Offering Memorandum, the Company is offering pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 promulgated thereunder, to accredited investors (the “Offering”), a minimum of 1,050,000 shares (each a “Share”) of the Company’s common stock, $0.001 par value per share (the “Common Stock”) for an aggregate purchase price of $1,500,000 (the “Minimum Amount”) up to a maximum of 1,716,667 Shares, for an aggregate purchase price of $2,500,000 (the “Maximum Amount”).The subscription by conversion of $225,000 principal amount of Bridge Notes previously sold to investors in connection with this Offering will count towards the Minimum and Maximum Amounts; WHEREAS, the Purchaser desires to subscribe for, purchase and acquire from the Company and the Company desires to sell and issue to the Purchaser the number of Shares, set forth on the signature page of this Agreement upon the terms and conditions and subject to the provisions hereinafter set forth; WHEREAS, in connection with the purchase of the Shares, the Company and the Purchaser will execute a Registration Rights Agreement dated as of the date hereof pursuant to which the Company will provide certain registration rights to the Purchaser (the “Registration Rights Agreement”); and WHEREAS, the Company, Confederate, and Anslow & Jaclin, LLP (the “Escrow Agent”) have entered into an Escrow Agreement (the “Escrow Agreement”) to provide for the safekeeping of funds received and documents executed in connection with the Offering. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and 1 adequacy of which are hereby acknowledged, the Company and the Purchaser agree as follows: ARTICLE I. DEFINITIONS 1.1Definitions.In addition to the terms defined elsewhere in this Agreement the following terms have the meanings set forth in this Section 1.1: “Action” shall have the meaning ascribed to such term in Section 3.1(j). “Advisor” shall mean CalibraX Capital Advisors, LLC. “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 405 under the Securities Act.With respect to a Purchaser, any investment fund or managed account that is managed on a discretionary basis by the same investment manager as such Purchaser will be deemed to be an Affiliate of such Purchaser. “Board of Directors” means the board of directors of the Company. “Bridge Notes” means the 5% unsecured convertible promissory notes of the Company issued in connection with the Transactions contemplated hereby. ”Business Day” means any day except any Saturday, any Sunday, any day which is a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. ”Closing” means a closing of the purchase and sale of the Shares pursuant to Section ”Closing Date” means, with respect to any purchase of Shares hereunder at a Closing, the Business Day when all of the Transaction Documents have been executed and delivered by the applicable parties thereto, and all conditions precedent to (i) the Purchasers’ obligations to pay the Subscription Amount for such Shares at the applicable Closing and (ii) the Company’s obligations to deliver such Shares at the applicable Closing have been satisfied or waived, including without limitation the Company’s written acceptance of the subscriptions for such Shares as set forth in Section 2.1. “Commission” means the Securities and Exchange Commission. “Common Stock” means the common stock of the Company, par value $0.001per share, and any other class of securities into which such securities may hereafter be reclassified or changed into. “Common Stock Equivalents” means any securities of the Company or the Subsidiaries 2 which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common
